PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,973,523
Issue Date: 2021 Apr 13
Application No. 13/791,337
Filing or 371(c) Date: 8 Mar 2013
Attorney Docket No. CD-704US0 

:
:
:	DECISION ON PETITION
:
:
:
This is a response to patentee’s “PETITION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 CFR § 1.705(b)” filed July 23, 2021, requesting that the Office correct the patent term adjustment (PTA) from 162 days to 174 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On April 13, 2021, the Office determined that patentee was entitled to 162 days of PTA. 

On July 23, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 174 days, accompanied by the required fee, and a petition for an extension of time and fee. 

DECISION

Upon review, the Office finds that patentee is entitled to 174 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 309 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 84
A period of 75 days under 37 CFR 1.703(a)(2), beginning June 13, 2015, the day after the date that is four months after the date a reply was filed and ending August 26, 2015, 2018, the date an Office action under 35 U.S.C. 132 (a final Office action) was mailed;
A period of 76 days under 37 CFR 1.703(a)(2), beginning April 3, 2016, the day after the date that is four months after the date a reply was filed and ending June 17, 2016, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;
A period of 18 days under 37 CFR 1.703(a)(2), beginning July 8, 2017, the day after the date that is four months after the date a reply was filed and ending July 25, 2017, the date an Office action under 35 U.S.C. 132 (a final Office action) was mailed;
A period of 19 days under 37 CFR 1.703(a)(2), beginning August 6, 2018, the day after the date that is four months after the date a reply was filed and ending August 24, 2018, the date an Office action under 35 U.S.C. 132 (a final Office action) was mailed;
A period of 26 days under 37 CFR 1.703(a)(2), beginning May 3, 2019, the day after the date that is four months after the date a reply was filed and ending May 28, 2019, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;
A period of 11 days under 37 CFR 1.703(a)(4), beginning August 7, 2020, the day after the date that is four months after the date an appeal brief in compliance with § 41.37 was filed and ending on the August 17, 2020, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;
 
The total amount of “A” delay is 309 (84+75+76+18+19+26+11) days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 2959 days, which is the number of days beginning March 8, 2013, the date the application was filed, and ending April 13, 2021, the date of patent issuance.

The time consumed by continued examination is 1896 days.  The time consumed by continued examination includes the following periods: 
A period of 1896 days, beginning December 2, 2015 (the filing date of the RCE) and ending February 8, 2021 (the mailing date of the notice of allowance).
 
The number of days beginning on the filing date (March 8, 2013) and ending on the date three years after the filing date (March 8, 2016) is 1097 days.

The result of subtracting the time consumed by continued examination (1896 days) from the length of time between the application filing date and issuance (2959 days) is 1063 days, which 0 days. The “B” delay period is completely consumed by continued examination.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 135 (59+5+26+37+8) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 59 day period of reduction under 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an Information Disclosure Statement (IDS)) filed April 24, 2015.

The Office initially assessed a period of 71 days in connection with the IDS, which was filed 71 days after the day after the date a reply was filed. The IDS was not accompanied by a statement in accordance with 37 CFR 1.704(d).  Patentee asserts that the situation in this case in analogous to that in Supernus Pharm., Inc., v. Iancu. Specifically, an Office acting was mailed in a copending application, No. 13/791,118 on February 24, 2015. Petitioner asserts that the IDS filed April 24, 2015 cites only art that was cited in the Office action filed in the ‘118 application. Patentee asserts that applicant should only be charged for the time between the mailing of the Office action in the ‘118 application and the filing of the IDS in the subject application.

Upon review, patentee’s argument is persuasive. The ‘’118 application names a common inventor, was copending, and the Office action mailed February 24, 2015 was mailed after the mailing of the Office action mailed February 12, 2015 in the subject application. The IDS filed April 24, 2015 cites only items of information cited in the Office action mailed February 24, 2015 in the ‘118 application. In view thereof, it is appropriate to assess applicant delay only for the period between the mailing of the Office action mailed February 24, 2015 in the ‘118 application and the filing of the IDS on April 24, 2015, 59 days after the day after the date the Office action was mailed in the ‘118 application. The 71 day period is removed and replaced with a 59 day period of applicant delay.

A 5 day period of reduction under 37 CFR 1.704(b) for the submission of a reply (a request for continued examination (RCE)) on December 2, 2015, 5 days after the next business day after the date a final Office action was mailed; 
A 26 day period of reduction under 37 CFR 1.704(b) for the submission of a reply (a request for continued examination (RCE)) on November 20, 2017, 26 days after the day after the date a final Office action was mailed;
A 37 day period of reduction under 37 CFR 1.704(b) for the submission of a reply (a request for continued examination (RCE)) on January 2, 2019, 37 days after the day after the date a final Office action was mailed;
An 8 day period of reduction under 37 CFR 1.704(b) for the submission of a reply (a notice of appeal) on March 6, 2020, 8 days after the day after the date a final Office action was mailed;

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
309 + 0 + 0 – 0 – 135 = 174 days

Patentee’s Calculation:

309 + 0 + 0 – 0 – 135 = 174 days

CONCLUSION

The Office affirms that patentee is entitled to one hundred seventy-four (174) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 309 + 0 + 0 – 0 – 135 =  174 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.


It is noted that applicant submitted the fee four a four (4) month extension of time. 37 CFR 1.705(b) sets a period of two months from the date the patent was granted to file the request for reconsideration. The two (2) month period may be extended under the provisions of § 1.136(a). The patent issued April 13, 2021. Accordingly, a two (2) month extension of time under 37 CFR 1.136(a) was required to make the request filed July 23, 2021 a timely request under 37 CFR 1.705(b). As the additional two months of extension are unnecessary and excess of that required, the additional two month extension fee will be refunded to petitioner.

one hundred seventy-four (174) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction